Citation Nr: 0837430	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-00 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 2000 to 
January 2006.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2007, the appellant perfected an appeal in regard 
to the issue of entitlement to an initial evaluation in 
excess of 30 percent for PTSD.  In April 2008 he underwent a 
VA examination and the report of examination has been 
associated with the claims file.  A supplemental statement of 
the case has not been issued in regard to an initial rating 
in excess of 30 percent.  

As to the claim of entitlement to service connection for a 
bilateral hearing loss disability, the Board notes that on VA 
audiologic evaluation in April 2006, the appellant had normal 
hearing, bilaterally.  Discrimination was 98 percent correct 
on the right and 96 percent correct on the left.  

In a letter received in August 2006 from the appellant's 
private audiologist, normal hearing acuity, bilaterally, was 
reported, and the examiner noted a slight high frequency 
sensorineural decrease.  The examiner opined that based on 
the appellant's noise exposure in service, it was quite 
likely that the onset of his decreased hearing was in 
service.  The Board notes that an audiologic evaluation 
report accompanied the letter.  The record consists of an 
uninterpreted graphic representation of audiometric data.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board may not 
interpret graphical representations of audiometric data).  
The Board notes that while the passage of time does not 
necessarily render an examination inadequate, in this case, 
in light of the private evidence, the Board finds that the 
appellant should be afforded a current audiologic evaluation 
to determine the nature and etiology of any identified 
hearing loss disability.

In that regard, the Board notes that for the purposes of 
applying the laws administered by VA, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The United States Court of 
Appeals for Veterans Claims ("the Court"), in Hensley v. 
Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability.  The Board notes that the appellant 
is service connected for tinnitus as a result of noise 
exposure during service.  

In regard to a right knee disorder, the Board notes that 
service medical records, to include an October 2005 record, 
reflect complaints of right knee pain.  A private record, 
received in November 2006 shows a diagnosis of pes anserinus 
bursitis with significant discomfort.  The Board notes that, 
in October 2006, the appellant's attorney notified that the 
appellant would be unable to report for a scheduled VA 
examination.  Although the December 2006 statement of the 
case notified the appellant that he should inform the AOJ 
when he was available to report for a VA examination, given 
some confusion in regard to the cancellation of the 
examination, as reflected in a November 2006 AOJ note, the 
Board finds that the appellant should be given another 
opportunity to report for examination.  The Board notes that 
failure to report for a scheduled VA examination without good 
cause may result in the denial of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a supplemental 
statement of the case in regard to the 
issue of entitlement to an initial 
evaluation in excess of 30 percent for 
PTSD.  The appellant should be afforded an 
appropriate period of time in which to 
respond thereto.  

2.  The AOJ should schedule the appellant 
for a VA audiologic examination to 
determine the nature and etiology of any 
identified hearing loss disability.  The 
claims file should be made available in 
conjunction with the examination and the 
examiner's attention should be directed to 
this Remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide an opinion as to 
whether any identified hearing loss 
disability is related to the documented 
in-service noise exposure.  A complete 
rationale should accompany all opinions 
provided.  

3.  The AOJ should schedule the appellant 
for a VA examination to determine the 
nature and etiology of any identified 
right knee disorder.  The claims file 
should be made available in conjunction 
with the examination and the examiner's 
attention should be directed to this 
Remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provide an opinion as to 
whether any identified right knee disorder 
is related to service.  A complete 
rationale should accompany all opinions 
provided.  

4.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




